FILED
                             NOT FOR PUBLICATION                            JUL 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DESHAN ZHANG,                                    No. 11-72844

               Petitioner,                       Agency No. A099-066-927

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 20, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Deshan Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from the

immigration judge’s (“IJ”) denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s adverse credibility finding and other factual findings underlying the

determination that an applicant is ineligible for asylum, withholding of removal,

and CAT protection. Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010); Zhou v.

Gonzales, 437 F.3d 860, 864 (9th Cir. 2006). For due process claims, we review

questions of law de novo and factual findings for substantial evidence. Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011). We deny the petition for

review.

      The agency’s adverse credibility decision was reasonable and supported by

substantial evidence given the totality of the circumstances, including the

implausibility of some of Zhang’s statements, non-trivial inconsistencies within

Zhang’s testimony and between his testimony and his written statement, and

Zhang’s failure to provide a corroborating declaration from his wife. See Shrestha

v. Holder, 590 F.3d 1034, 1039-42, 1047-48 (9th Cir. 2010).

      In the absence of credible testimony, Zhang’s asylum and withholding of

removal claims fail. See Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011);

Shrestha, 590 F.3d at 1048 (holding that substantial evidence supported denial of

withholding of removal because, absent the petitioner’s discredited testimony, no

objective evidence established a clear probability of persecution); see also Farah v.


                                          2                                      11-72844
Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Zhang’s CAT claim also fails

because he points to no other evidence that shows it is more likely than not that he

will be tortured if returned to China. See Farah, 348 F.3d at 1156-57.

      Zhang argues that, by affirming the IJ’s adverse credibility decision, instead

of remanding, the BIA denied him a full and fair hearing, violating his due process

rights. Because the BIA properly affirmed the IJ’s adverse credibility ruling, this

argument has no merit.

      PETITION FOR REVIEW DENIED.




                                          3                                   11-72844